Case 3:19-cr-30093-RAL Document 144 Filed 03/12/20 Page 1 of 2 PageID #: 501




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION


  UNITED STATES OF AMERICA,                 CR 19-30093-RAL

                     Plaintiff,
                                            FACTUAL BASIS STATEMENT
       vs.

  BRANDON SAZUE,

                     Defendant.


      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. l l(b)(3):

      Beginning on a date unknown, but no later than on or about March 2014

through on or about February 2019, in the District of South Dakota, the

Defendant, BRANDON SAZUE, did embezzle, steal, willfully misapply, willfully

permit to be misapplied, and convert to his own use more than $1,000 of monies,

funds, credits, goods, assets, and other property belonging to the Crow Creek

Sioux Tribe ("CCST"), an Indian Tribal Organization, and did aid and abet others

in committing the offense, all in violation of 18 U.S.C. §§ 2 and 1163. Among

others, Defendant BRANDON SAZUE aided and was aided by Roland Robert

Hawk, Sr., Jacqueline Ernestine Pease, Francine Maria Middletent, Tina Grey

Owl, and Roxanne Sazue.

      BRANDON SAZUE was the elected Chairman of the CCST from May 2012

through April 2014 . From May of 2014 through April of 2016, Brandon SAZUE
Case 3:19-cr-30093-RAL Document 144 Filed 03/12/20 Page 2 of 2 PageID #: 502




worked for the CCST Gaming Commission. From May of 2016 to April 2018,

Brandon SAZUE was again the elected Chairman of the CCST, and he endorsed

many of the checks drawn from the CCST's General Welfare Account and made

payable to himself or to his co-councilmembers and co-defendants.

       Defendant's offense conduct involved his receipt of $15,000. The money

received derived from the CCST's General Welfare Account. Defendant's receipt

of that money was unlawful, and he abused his authority and trust placed in

him by the Crow Creek Sioux Tribe's members.

                                    RONALD A. PARSONS, JR.
                                    United States
                                              , Attorney
                                           A




Date
                                    Defendant


   J-JO-J-0
Date
                                    ~
                                   ~TT
                                                             g/-
                                    Attorney for Defendant




                                     [2]
